 


114 HR 1387 IH: Fairness for Farmers Act of 2015
U.S. House of Representatives
2015-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1387 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2015 
Mrs. Ellmers of North Carolina (for herself, Mr. Whitfield, Mr. Hurt of Virginia, Mr. Gibbs, Mr. LaMalfa, Mr. Rouzer, Mr. Tipton, and Mr. Jones) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide for the determination of the employer mandate under the Patient Protection and Affordable Care Act without regard to alien agricultural seasonal workers. 
 
 
1.Short titleThis Act may be cited as the Fairness for Farmers Act of 2015. 2.Determination of employer mandate without regard to alien agricultural seasonal workers (a)In generalSection 4980H(c)(4) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph: 
 
(C)Exception for certain alien agricultural seasonal workersIn the case of any alien having status under section 101(a)(15)(H)(ii)(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(ii)(a))— (i)the term full-time employee shall not include such individual, and 
(ii)such individual shall not be taken into account under paragraph (2)(E).  . (b)Effective dateThe amendment made by this section shall apply to months beginning after the date of the enactment of this Act. 
 
